FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 14, 2021

                                      No. 04-21-00281-CV

                         IN THE INTEREST OF Z.M.M., A CHILD

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-0370-CV-A
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                         ORDER
        Appellant appeals the trial court’s termination of his parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel
certifies he served copies of the brief and motion on appellant, informed appellant of his right to
review the record and file his own brief, and provided appellant with a form for requesting the
record and explained to appellant the procedure for obtaining the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per
curiam) (applying Anders procedures in appeal from order terminating parental rights). As of the
date of this order, appellant has not filed the record-request motion provided to him by his
counsel.

       If appellant desires to file a pro se brief, we ORDER that he do so by October 4, 2021.
At this time, the State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2021.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court